Title: To Benjamin Franklin from David Hartley, 3 May 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, May 3rd. 1782.
I write to you only one Line just to inform you that a general Order is issued, by our Government, for the release of all the american Prisoners every where. I have had this from Lord Shelburne, who informed me that the Order was not partial or conditional, but general and absolute. I heartily congratulate you upon this first Step towards sweet Reconciliation. I hope other Things will follow. I have had a long Conversation with Lord Shelburne relating to America, in which he expressed himself in most favourable Terms. I shall have the Honor of seeing and conversing with him again. But at present as you know certain Matters are depending from your Side of the Water.— Mr: Laurens is entirely at Liberty. I see him very frequently; and when you see him he will tell you many Things from me, which have occurred to me in the course of my poor Endeavors to promote the Cause of Peace.— Da pacem Domine in diebus nostris.
Your affecte.
D. H.
